Pierson R. Hildreth, S.
The proponent in this probate proceeding on notice of motion seeks an order directing the objectant to furnish a further verified bill of particulars setting forth the time or times, and the place or places when and where the alleged physical and mental duress was practiced on the testator, the time or times and the place or places where the act or acts alleged to constitute undue influence and fraud took place, and the specific act or acts, or course or courses of conduct, false statements, suppressions of fact and misrepresentations, claimed to have been used in the fraud and in the practice of undue influence upon the decedent. Proponent, on said notice of motion, further seeks an order striking the objectant’s reservation of right to amend her bill of particulars at any time prior to the time of trial, and an order of preclusion in the event the said further bill of particulars is not timely furnished.
Motion for an order directing objectant to furnish proponent with a further verified bill of particulars as to all matters sought in proponent’s notice of motion is in all respects granted. (Matter of Mullins, 143 Misc. 256, affd. 240 App. Div. 996, affd. 265 N. Y. 491; Matter of Feldman, 14 Misc 2d 516.)
Motion for order striking objectant’s reservation of right to amend her bill of particulars at any time prior to the time of trial is granted.
Motion to preclude, with respect to said further bill of particulars, granted unless said further bill of particulars is served upon the attorney for the proponent within 10 days after service of a copy of the order to be entered hereon, with notice of entry. Settle order upon five days’ notice.